                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANUSKHANI LLP
                                                                          300 South Fourth Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Direct: (702) 577-9310
                                                                          Facsimile: (702) 255-2858
                                                                      6   E-Mail: rlarsen@grsm.com
                                                                                   wwong@grsm.com
                                                                      7
                                                                          Attorneys for Opportunity Financial, LLC
                                                                      8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                               DISTRICT OF NEVADA
                                                                     10
                                                                          DEBORAH L. FOX,                                       )   Case No.: 2:18-cv-01713-APG-NJK
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                         )
                                                                                                 Plaintiff,                     )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                         )   STIPULATION TO EXTEND
                                        Las Vegas, NV 89101




                                                                          vs.                                                   )   TIME FOR OPPORTUNITY
                                                                     13                                                         )   FINANCIAL, LLC, LLC TO
                                                                                                                                )   RESPOND TO COMPLAINT (ECF
                                                                     14   OPPORTUNITY FINANCIAL, LLC,                           )   No. 1)
                                                                                                                                )
                                                                     15                          Defendant.                     )   (Second Request)
                                                                                                                                )
                                                                     16                                                         )
                                                                                                                                )
                                                                     17

                                                                     18          Pursuant to Local Rules IA 6-1, IA 6-2, and LR 7-1, the parties, by and through their
                                                                     19   attorneys of record, stipulate as follows:
                                                                     20          1. This is the second stipulation for extension of time to allow Defendant Opportunity
                                                                     21              Financial, LLC (“OppLoans”) to respond to the complaint filed by Deborah L. Fox
                                                                     22              (“Plaintiff”) (ECF No. 1).
                                                                     23          2. Plaintiff filed a complaint against OppLoans on September 7, 2018.
                                                                     24          3. On information and belief, service of process was completed on OppLoans on or
                                                                     25              about September 13, 2018, making its response to the complaint due on October 4,
                                                                     26              2018.
                                                                     27          4. On October 4, 2018, this Court granted the parties’ first stipulation of time to allow
                                                                     28              Opploans until November 1, 2018 to filed its responsive pleading. (ECF No. 5).

                                                                                                                         -1-
                                                                         1          5. The parties are currently discussing settlement. OppLoans requests an additional

                                                                         2              fourteen (14) day extension for filing its responsive pleading to allow continued

                                                                         3              settlement discussions. The extension will also allow OppLoans to avoid investing its

                                                                         4              resources in preparing a responsive pleading that may be unnecessary if the parties

                                                                         5              agree to resolve the case.

                                                                         6          6. Plaintiff’s counsel has agreed to the requested extension.

                                                                         7          7. Therefore, the parties agree to extend OppLoans’ deadline to respond to the

                                                                         8              complaint to and including November 15, 2018.

                                                                         9

                                                                        10   DATED: November 1, 2018                           DATED: November 1, 2018
   Gordon Rees Scully Mansukhani, LLP




                                                                        11   HAINES & KRIEGER, LLC                             GORDON & REES LLP
                                        300 S. 4th Street, Suite 1550




                                                                        12
                                           Las Vegas, NV 89101




                                                                             /s/ David H. Krieger                              /s/ Wing Yan Wong
                                                                        13   David H. Krieger, Esq.                            Robert S. Larsen, Esq. (SBN 7785)
                                                                             Nevada Bar No. 9086                               Wing Yan Wong, Esq. (SBN 13622)
                                                                        14   8985 S. Eastern Ave., Suite 350                   300 S. Fourth Street, Suite 1550
                                                                             Henderson, NV 89123                               Las Vegas, Nevada 89101
                                                                        15
                                                                             Attorneys for Plaintiff Deborah L. Fox            Attorneys for Defendant Opportunity
                                                                        16                                                     Financial, LLC

                                                                        17

                                                                        18

                                                                        19

                                                                        20                                               IT IS SO ORDERED

                                                                        21

                                                                        22
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                        23

                                                                        24                                                DATED: November 2, 2018
                                                                        25

                                                                        26

                                                                        27

1168724/41037302v.1                                                     28

                                                                                                                            -2-
